ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2019-0165777, filed on December 12, 2019.
Status of Claims
Amendments to claims 1, 4, 15, 16, 21, 24, and 26 have been added.
Claim 32 is newly added.
Claims 9 – 10 are cancelled.
Claims 1 – 8 and 11 – 32 are currently pending.  
Response to Remarks
 Regarding the rejection of claims 15 – 17, Applicant has amended the claims to specifically indicate that a face region is detected by the radar.  A new reference has been found necessitated by amendment.  Note that claims 15 – 17 only require one liveness test.  
The Examiner agrees with Applicant that the secondary reference Xu does not teach both a liveness test based on radar data and a liveness test based on image data.  The Examiner withdraws the rejections of claims 1 – 10, 20 – 23, 25 – 27 and 31.  Newly found reference Yoo (US 2018/0276488) also fails to teach said both.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15 – 17 and 26 are rejected under 35 U.S.C. 103 as being obvious over Trotta (US 2019/0011534) in view of Gillian (US 2017/0097413) and Yoo (US 2018/0276488).
As to claims 15 and 26, Trotta teaches a liveness test apparatus, comprising:
a radar sensor (Fig. 1A item 102); 
an image sensor (Para. 74 “optical facial recognition systems”); and 
a processor (Fig. 1A item 104) configured to: 
determine whether a subject is present using the radar sensor (Para. 30 “detection and feature extraction functionality 178 takes the data that has been processed by data stitching functionality 176 and produces a set of feature vectors that corresponds to facial features measured by millimeter-wave sensors 162 (Para. 30, emphasis added).”), 
acquire image data of the subject using the image sensor (Para. 74), 
in response to the subject being present (Not taught.), and 
detect, using a radar data obtained from the radar sensor, a face region of the subject in the image data (Para. 30 “corresponds to facial features measured by millimeter-wave sensors 162.”) and
perform, based on the detected face region of the subject in the image data, a first liveness test on the subject (Not taught.).
Gillian teaches “if a radar detection feature indicates movement or presence of a user in the radar field, an RGB sensor can be activated to capture imagery of the user (Para. 100).” 
As such, it would have been obvious in view of the teachings of Gillian to only trigger the camera in Trotta to activate only when or in response to the radar detecting an object/subject in order to reduce power consumption thereby save on costs.  
 Trotta states “One of the issues that affects convention optically-based facial recognition systems its vulnerability to be spoofed by presenting a photographic image of the person to be authenticated (Para. 19).”  Thus, Trotta expresses the need for authentication.  
In the same field of endeavor, Yoo teaches a liveness test based on camera data.  See Para. 126 and Fig. 2A items 230 – 260.  
In view of the teachings of Yoo, it would have been obvious to apply a liveness test to the image data as taught by Trotta in view of Gillian in order to authenticate the image data from that of a spoof in order to improve authenticity thereby improving security protections.  
As to claim 16, Trotta in view of Gillian and Yoo teaches the liveness test method of claim 15, wherein the determining comprises: continuously obtaining radar data from the radar sensor (The modification of Trotta and Gillian with Yoo to activate camera based on a radar detection would imply continuous radar data.); and 
determining whether the subject is present based on the obtained radar data (already cited for in claim 15 “detection …”).
As to claim 17, Trotta in view of Gillian and Yoo teaches the liveness test method of claim 15, wherein the acquiring comprises: activating the image sensor, in response to the determination that the subject is present (Note that the claim language of 17 is similar to what is already claimed in claim 15 for which the subject matter of claim 17 was already taken into account in the rejection of claim 15.).

Allowable Subject Matter
Claims 1 – 8, 11 – 14, 18 – 25 and 27 – 32 are allowed for at least the reasons discussed in this Office Action’s response to remarks, Applicant’s Remarks and previous Office Actions.

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                           /MICHAEL W JUSTICE/             Examiner, Art Unit 3648                                                                                                                                                                                             
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648